The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of one quart of whisky with intent to barter, sell, give away, or otherwise furnish the same to others, and was sentenced to pay a fine of $100 and be imprisoned in the county jail for 30 days. From the judgment, the defendant appeals.
The testimony in this case shows that the officers went to the filling station owned by the defendant, which was situated about one hundred yards from the defendant's home. In connection with the filling station, there was a cold drink stand. When the officers went to the filling station, the defendant was outside the building; they served the search warrant upon him and went into the building; there were several parties inside the building; the officer states the parties were drinking; a daughter of the defendant, who was about fifteen years of age, went into another room with a sack in her hand and put it *Page 194 
down in a corner; the officers took possession of it, and it contained whisky.
The defendant contends he was not running the filling station, that his father was in possession and operating the cold drink stand, as well as the filling station.
The question of the possession of the whisky was a question for the jury under the evidence, which is conflicting. The jury found the defendant guilty. This court will not disturb the verdict of the jury, where there is any competent evidence to support the same.
The judgment is therefore affirmed.
CHAPPELL, J., concurs. EDWARDS, J., not participating.